DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Preliminary Amendment filed on 3/11/2013 in which claims 59, 68, and 70 have been amended, claims 1-53 have been canceled and entered of record.
Claims 54-70 are pending for examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 16/301,083, filed on November 13, 2018, now abandoned, which is a continuation of National application PCT/CA2017/050568, which claims priority from U.S. Provisional Patent Application No. 62/334,161, filed on May 10, 2016.

Requirement for Information
Examiner requests under 37 CFR 1.105 the Applicant submit with the response to this Office Action (1) the legal status of any co-pending or related foreign patent application filed by the assignee or inventor(s) of this instant case and that is relevant to the prosecution of this case, and (2) the international search report, if any, of the copending or related foreign patent application. This request is necessary for the Examiner to consider possible foreign or non-patent literature that may be germane to patentability of the claimed invention.
Applicant is reminded replies to requirements for information must be complete and filed within the time period set including any extension. Failure to reply within the time period set will result in the abandonment of the application. MPEP § 704.12.

Claim Objections
Regarding claims 55-64 and 66-70, the claims are objected to because the preambles recite “A power control device” and “a method”.  The claims should be recite as “The power control device” and “The method” respectively.
Regarding claims 56 and 67, the variables: a “factor Pst” and a “factor Plt” should be defined in the claims.  Applicant is reminded that a claim must be interpreted in light of the specification without reading limitations into the claim.  
Regarding claims 57 and 68, line 1 should be recites as “wherein the electrical load”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54, 55, 57, 59, 65, 66, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL et al., (US Patent Publication 2013/0320762; hereinafter “TRUDEL”) in view of (Cao et al. US Patent Publication 20040188416; hereinafter “Cao”).
Regarding claim 54, TRUDEL discloses a power control device (Fig. 3, 32) for controlling an electrical consumption of an electrical load (Fig. 1, 16 and 18) supplied by a power distribution network (Fig. 1 through Fig. 9), the power control device comprising:
a. an input (Fig. 3, input of 46) [0015]-[0016] for receiving information identifying a presence of a power generation deficit in the power distribution network [0008]-[0009] [0071]; 
b. a control entity (Fig. 3, 42); 
c. power electronics (Fig. 3, 46) for regulating a supply of electrical energy (Fig. 3, AC supply 30) from the power distribution network (Fig. 1) to the individual load (Fig. 1, 16 or 18) (Fig. 3, 34), the supply of electrical energy having sinusoidal voltage cycles (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles), each sinusoidal voltage cycle including a positive half-cycle and a negative half-cycle (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles which including positive and negative half-cycles), the control entity, configured for: 
i. in response to a power generation deficit in the power distribution network [0008]-[0009] [0071], selecting a reduced non-nil electrical consumption level for the individual load among a plurality of possible reduced non-nil electrical consumption levels ([0013] “allow power regulation including multiple discrete steps”) [0071]; 
ii. control the power electronics to reduce an RMS voltage of the supply of electrical energy to the individual load to achieve the selected reduced non-nil electrical consumption level [0052] while maintaining flicker in the supply of electrical energy ([0009] “avoiding a load spike or dip that can trigger a secondary frequency instability event”) to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12.
TRUDEL does not disclose maintaining flicker to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 [0006].
Cao discloses it is known to maintain flicker to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL to incorporate the teaching of Cao and control the power electronics to reduce an RMS voltage of the supply of electrical energy to the individual load to achieve the selected reduced non-nil electrical consumption level while maintaining flicker in the supply of electrical energy to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12.  Doing so would allow conforming to standard that required in the Europe which is also well-known in the art.
Regarding claim 55, the combination of TRUDEL and Cao discloses the power control device as defined in claim 54 above, the combination of TRUDEL and Cao also discloses the electrical load is located into a dwelling (Fig. 1, 16 and 18) having an power distribution sub-network to distribute electrical energy received from the power distribution network to electrical devices connected to the power distribution sub-network (Fig. 1, all houses 16 and industrial buildings 18 have power distribution network such as electrical panel), the power electronics are controlled to maintain flicker in the supply of electrical energy throughout the power distribution sub-network ([0009] “avoiding a load spike or dip that can trigger a secondary frequency instability event” thus inherently avoid flicker in the distribution sub-network) a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 Cao [0006].
Regarding claim 57, the combination of TRUDEL and Cao discloses the power control device as defined in claim 54 above, the combination of TRUDEL and Cao also discloses electrical load is located into a dwelling (Fig. 1, 16 and 18) receiving electrical energy from the power distribution network through a low voltage transformer (Fig. 1, 14) [0048], the dwelling being a first dwelling (Fig. 1, first 16), the low voltage transformer also supplying electrical power to a second dwelling (Fig. 1, second 16), the power electronics are controlled to maintain flicker throughout the electrical distribution path of the first and the second dwelling supplied by the low voltage transformer ([0054]-[0061] indicate that multiple power control devices are installed in each dwelling thus maintain flicker throughout the electrical distribution path of the first and the second dwelling) at a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 Cao [0006].
Regarding claim 59, the combination of TRUDEL and Cao discloses the power control device as defined in claim 54 above, TRUDEL also discloses the power control device including one or more processors and a machine-readable storage encoded with software for execution by the one or more processors to implement the control entity (Fig 3, 42 and 44).
Regarding claim 65, TRUDEL discloses a method for controlling an electrical consumption (Fig. 3, 32) of an electrical load (Fig. 1, 16 and 18) supplied by a power distribution network (Fig. 1 through Fig. 9), the method comprising:
a. accessing information identifying a presence of a power generation deficit in the power distribution network [0008]-[0009] [0071]; 
b. an act of regulating a supply of electrical energy (Fig. 3, AC supply 30) from the power distribution network (Fig. 1) to the individual load (Fig. 1, 16 or 18) (Fig. 3, 42 provide controlling of the power to the load 34), the supply of electrical energy having sinusoidal voltage cycles (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles), each sinusoidal voltage cycle including a positive half-cycle and a negative half-cycle (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles which including positive and negative half-cycles), the control entity, the act of regulating including: 
i. in response to a power generation deficit in the power distribution network [0008]-[0009] [0071], selecting a reduced non-nil electrical consumption level for the individual load among a plurality of possible reduced non-nil electrical consumption levels ([0013] “allow power regulation including multiple discrete steps”) [0071];; 
ii. reducing an RMS voltage of the supply of electrical energy to the individual load to achieve the selected reduced non-nil electrical consumption level [0052] while maintaining flicker in the supply of electrical energy ([0009] “avoiding a load spike or dip that can trigger a secondary frequency instability event”) to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12.  
TRUDEL does not disclose maintaining flicker to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 [0006].
Cao discloses it is known to maintain flicker to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL to incorporate the teaching of Cao and control the power electronics to reduce an RMS voltage of the supply of electrical energy to the individual load to achieve the selected reduced non-nil electrical consumption level while maintaining flicker in the supply of electrical energy to a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12.  Doing so would allow conforming to standard that required in the Europe which is also well-known in the art.
Regarding claim 66, the combination of TRUDEL and Cao discloses the method as defined in claim 65 above, the combination of TRUDEL and Cao also discloses the electrical load is located into a dwelling (Fig. 1, 16 and 18) having an power distribution sub-network to distribute electrical energy received from the power distribution network to electrical devices connected to the power distribution sub-network (Fig. 1, all houses 16 and industrial buildings 18 have power distribution network such as electrical panel), the reducing of the RMS voltage being performed to maintain flicker in the supply of electrical energy throughout the power distribution sub-network ([0009] “avoiding a load spike or dip that can trigger a secondary frequency instability event”) a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 [0006].
Regarding claim 68, the combination of TRUDEL and Cao discloses the method as defined in claim 65 above, the combination of TRUDEL and Cao also discloses the electrical load is located into a dwelling (Fig. 1, 16 and 18) receiving electrical energy from the power distribution network through a low voltage transformer (Fig. 1, 14) [0048], the dwelling being a first dwelling (Fig. 1, first 16), the low voltage transformer also supplying electrical power to a second dwelling (Fig. 1, second 16), the reducing of the RMS voltage being performed to maintain flicker throughout the electrical distribution path of the first and the second dwelling supplied by the low voltage transformer ([0054]-[0061] indicate that multiple power control devices are installed in each dwelling thus maintain flicker throughout the electrical distribution path of the first and the second dwelling) at a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 Cao [0006].

Claim(s) 56 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL and Cao in view of Sakthivel et al., Importance of Quality AC Power Distribution and Understanding of EMC Standards IEC 61000-3-2, IEC 61000-3-3 & IEC 61000-3-1 1, 2003; hereinafter Sakthivel.
Regarding claims 56 and 67, the combination of TRUDEL and Cao discloses the power control device and the method as defined in claims 55 and 66 above, the combination of TRUDEL and Cao discloses the reducing RMS voltage according to the International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12.  The combination of TRUDEL and Cao does not explicitly disclose the short-term flicker Pst at a value of 1.0 or less and/or a long-term flicker factor Plt of the electrical energy throughout the power distribution network at a value of 0.65 or less.  
Sakthivel discloses the short-term flicker Pst limit according to the standard is 1.0 or less and long-term flicker Plt at a value of 0.65 or less (Page 427, Test Limits).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL and Cao to incorporate the teaching of Sakthivel and have the electronics are controlled to maintain a factor Pst of the electrical energy throughout the power distribution network at a value of 1.0 or less and/or a factor Plt of the electrical energy throughout the power distribution network at a value of 0.65 or less.  Doing so would allow truly complying to the standard since the limits are set by the standard.

Claim(s) 58 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL and Cao in view of Kline US Patent Publication 2002/0154000; hereinafter “Kline”.
Regarding claims 58 and 69, the combination of TRUDEL and Cao discloses the power control device and the method as defined in claims 54 and 65 above, the combination of TRUDEL and Cao discloses power from high voltage level is being transform it to lower voltage level for supplying the power to the electrical load is located into a dwelling (Fig. 1, 16 and 18) receiving electrical energy from the power distribution network (Fig. 1) and control the flicker at a level acceptable as defined in anyone of International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 Cao [0006].  The combination of TRUDEL and Cao does not explicitly disclose the load receives electrical energy from a medium voltage transformer, the medium voltage transformer of the power distribution network configured to supply electrical energy to a plurality of low voltage transformers, where each low voltage transformer supplies one or more dwellings.  Kline discloses a power distribution system have a load receives electrical energy from a medium voltage transformer (Fig. 1, 107) [0028], the medium voltage transformer of the power distribution network configured to supply electrical energy to a plurality of low voltage transformers (Fig. 1, 105) [0028], where each low voltage transformer supplies one or more dwellings [0028].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL and Cao to incorporate the teaching of Kline and have the load receives electrical energy from a medium voltage transformer, the medium voltage transformer of the power distribution network configured to supply electrical energy to a plurality of low voltage transformers, where each low voltage transformer supplies one or more dwellings.  Doing so would allow transmit high voltage power over long transmission line and stepping down to medium voltage when entering a region such as a city and further stepping down the medium voltage to a lower operation voltage for a smaller region such as a street or a block since this power transmission topology is well-known in the art.

Claim(s) 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL and Cao in view of Valenti et al., (US Patent Publication 2012/0007570; hereinafter “Valenti”).
Regarding claim 60, the combination of TRUDEL and Cao discloses the power control device as defined in claims 59 above, TRUDEL discloses the supply of electrical energy distributed throughout the power distribution network having sinusoidal voltage cycles ([0008] AC grid is a sinusoidal voltage having cycles), each sinusoidal voltage cycle including a positive half-cycle and a negative half-cycle Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles which including positive and negative half-cycles).  The combination of TRUDEL and Cao does not disclose the control entity being configured for determining a combination of half-cycles to block from the electrical energy supplied to the individual load corresponding to the selected reduced non-nil electrical consumption level [0026] [0030].  Valenti discloses a control entity being configured for determining a combination of half-cycles to block from the electrical energy supplied to the individual load corresponding to the selected reduced non-nil electrical consumption level [0026] [0030].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL and Cao to incorporate the teaching of Valenti and have the control entity being configured for determining a combination of half-cycles to block from the electrical energy supplied to the individual load corresponding to the selected reduced non-nil electrical consumption level.  Doing so would simplify the control entity to just a switch instead of a buck converter.
Regarding claim 61, the combination of TRUDEL, Cao and Valenti discloses the power control device as defined in claims 60 above, Valenti further discloses the machine-readable storage including a data structure mapping the plurality of reduced non-nil electrical consumption levels to respective combinations of half-cycles to block from the electrical energy to be supplied to the individual load [0026].
Regarding claim 62, the combination of TRUDEL, Cao and Valenti discloses the power control device as defined in claims 61 above, Valenti further discloses the software implements a counter to the data structure ([0041] “[t]he counter 141 also outputs an update signal 252 to the interval register 243” indexing is inherent for register).
Regarding claim 63, the combination of TRUDEL, Cao and Valenti discloses the power control device as defined in claims 61 above, Valenti further discloses the software operates to increment the counter at each cycle of the electrical energy in the power distribution network ([0041] “[t]he counter 141 also outputs an update signal 252 to the interval register 243” indexing is inherent for register).
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL, Cao and Valenti in view of Chickermane et al., US Patent 8,468,404; hereinafter “Chickermane”.
Regarding claim 64, the combination of TRUDEL, Cao and Valenti discloses the power control device as defined in claims 63 above, the combination of TRUDEL, Cao and Valenti does not disclose the software operates to randomly select a counter value when accessing the data structure for the first time upon occurrence of a power generation deficit.  Chickermane discloses a technique to avoid flicker by randomly select a counter value (Column 2, lines 39-46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL, Cao and Valenti to incorporate the teaching of Chickermane and have the software operates to randomly select a counter value when accessing the data structure for the first time upon occurrence of a power generation deficit.  Doing so would keep flicker to a minimum since it is well-known in the art that synchronous switching generates flicker and by providing a random number for each control device would allow each control device switching at a different time.

Claim(s) 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL, Cao and Kline in view of Valenti et al., (US Patent Publication 2012/0007570; hereinafter “Valenti”).
Regarding claim 70, the combination of TRUDEL, Cao and Kline discloses the method as defined in claim 69 above, TRUDEL discloses the supply of electrical energy distributed throughout the power distribution network having sinusoidal voltage cycles ([0008] AC grid is a sinusoidal voltage having cycles), each sinusoidal voltage cycle including a positive half-cycle and a negative half-cycle (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles which including positive and negative half-cycles).  TRUDEL does not discloses the method including determining a combination of half-cycles to block from the electrical energy supplied to the individual load corresponding to the selected reduced non-nil electrical consumption level.  Valenti discloses a control method including determining a combination of half-cycles to block from an electrical energy supplied to the individual load corresponding to the selected reduced non-nil electrical consumption level [0026] [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TRUDEL, Cao and Kline to incorporate the teaching of Valenti and have the method including determining a combination of half-cycles to block from the electrical energy supplied to the individual load corresponding to the selected reduced non-nil electrical consumption level.  Doing so would simplify the control entity to just a switch instead of a buck converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836